On Rehearing.
BREAUX, 0. J.
The defendant in the lower court admitted liability to the amount of $2,000, and counsel for plaintiff and counsel for defendant agree in the statement that on November 17, 1909, after issue had been joined in the case, a tender of the amount above stated was made to plaintiff company and by it declined.
The district court rendered judgment for $2,000, admitted, as just stated, as due, together with 12 per cent, damages and 15 per cent, fee of attorney; total, $540 over the $2,000 above mentioned.
This court has repeatedly decided that it would not assume jurisdiction of an amount less than $2,000, balance due after an admission that all other sums are due, and after a tender of the amount admitted during the pending of the suit.
The following are excerpted from decisions upon the subject:
The test is the amount in dispute at the date of the judgment in the district court.
By a reduction before judgment to an amount less than $2,000, the appellate court is without jurisdiction.
Appellate jurisdiction is always excluded when the only amount in dispute is reduced to less than the minimum limit of the court’s appellate jurisdiction. State ex rel. Beauvais v. Judge, 48 La. Ann. 676, 19 South. 617; State ex rel. Western Union Tel. Co. v. Judge, 21 La. Ann. 728, and other decisions cited in Borde v. Lazarus, Michel & Lazarus, 127 La. 122, 53 South. 465, on the point here at issue.
The amount involved being over $500, but not over $2,000, there is no reason not to transfer the cause, if the parties, in interest, desire, to the Court of Appeal.
It is therefore, ordered, adjudged, and decreed that the appeal is dismissed, at appellant’s costs.
It is further ordered, adjudged, and decreed, if within 10 days the appellant files the required affidavit for the transfer of this case to be heard by the Court o.f Appeal, and usual showing is made that the case be transferred to that court, it be, transferred. If no application be made for the transfer at the end of the delay stated, this judgment shall be final.
Note.
An act relative to fire insurance; directing fire insurance companies to furnish blanks for proof of loss; providing the effect of failure to furnish same; requiring fire insurance companies to promptly adjust losses and to pay the amount due under their policies and specifying a penalty for failure to pay the amount due under their policies within sixty days.after the receipt of proofs of loss from the insured; requiring copies of this act be furnished the assured which is to be considered.a part of the policy contract; and declaring conditions in policies in violation of this act to be void and of no effect.
Section 1. Be it enacted by the General Assembly of the state of Louisiana, that whenever any loss or damage shall be suffered from this state from fire, by any person, firm or corporation, upon property insured under a policy of insurance of any fire insurance company doing business in this state, and notice of the fact that such loss or damage has occurred shall be given by the person, firm or corporation incurring the same, or the agent thereof, to the insurance company issuing such policy, or to the agent thereof nearest the place of loss, immediately after the date of such loss or damage — ' the limit to which reasonable time shall be mentioned in said policy and made a part thereof at the time of issuing the same, but the time fixed in the policy shall not be taken or construed to be a condition precedent to the right of recovery — then it shall thereupon become the. duty of such insurance company to furnish to the person, firm or corporation incurring such loss or damage, such. reasonable blank forms of statements and proofs of loss as such insurance company may desire to- be filled out, in regard to the time, origin and circumstances of the fire causing such loss or damage, and the knowledge and belief of the insured touching the same, the lists and descrip-*227tion and quantity of property destroyed or damaged, and of property saved, and the original cost of such property, and the'cash value thereof at the time of the fire, the details as to possession, ownership, title, and incumbrances, and changes of title, use, occupation, location and exposure since the time of issuing such policy, if any, and other insurance, if any, and description and schedules in such policy.
Sec. 2. Be it further enacted, etc., that if any such fire insurance company shall fail, neglect or refuse to furnish blank forms of statements and proofs of loss to the insured, in case of loss or damage by fire, as provided in the preceding section, then such company shall be deemed to have waived the requiring of any statement or proofs of lo.ss at the hands of such insured a person, firm or corporation, and upon suit brm ght upon such policy, such insurance company shall not be heard to complain of the failure of the insured to furnish any such statement or proofs of loss, any provision in any such policy of insurance to the contrary notwithstanding.
Sec. 3. Be it further enacted, etc., that whenever any loss or damage shall be suffered in this state from fire by any person, firm or corporation upon property insured under a policy of insurance of any fire insurance company doing business in this state, it shall be the duty of the fire insurance company that has issued the policy or policies upon receipt of proofs of loss from the assured, to pay the amount due under its policy or policies, within sixty days thereafter, or if the said proofs of loss are not satisfactory to the company, it shall be the duty of the company to proceed under the terms of the policy or policies to ascertain and adjust the amount of the loss and its liability under its policy or policies and to make payment of the amount due under the policy or policies to the insured within sixty days from the date upon which it received the proofs of loss offered by the assured, and should the company fail to pay, within said time the amount due the insured under the policy after demand made therefor, such company shall be liable to pay the holder or holders of such policy in addition to the amount of the loss, 12 per cent, damages on the total amount of the loss as may be determined by a court of competent jurisdiction together with all reasonable attorney’s fees for the prosecution and collection of such loss; provided that whenever the_ insurance company shall pay to the insured within sixty days from the date upon which it received the proofs of loss offered by the assured the amount which its adjuster or agent has determined or admitted to be due, then in that case the insured shall only recover from the said insurance company the difference between the amount' thus paid him and the amount judicially ascertaihed to be actually due under the policy together with 12 per cent, damages on said difference and all reasonable attorney’s fees for the prosecution and collection of such loss.
Sec. 4. Be it further enacted, etc., that all fire insurance companies doing business in this state shall deliver to the insured with each policy issued a copy of this act which shall be considered as a part of the policy contract as full as if it were incorporated therein, and any condition in the policy contract in contravention with the provisions of this act will be void and of no effect.